MORRIS, Judge.
G.S. 15-180.2 prohibits appeals from guilty pleas as a matter of right, but specifically provides for review by. way of petition for a writ of certiorari. Counsel for the defendant •candidly admits that his review of the record on appeal indicates no error in the trial, but requests that we review the ■record to determine whether the trial court committed prejudicial error. Because of error in the judgment, we choose to treat the appeal as a petition for a writ of certiorari,ydiich we have granted in order that we may review the record.
Our review of the record reveals that although the trial upon a proper indictment was free from prejudicial error, the *248court, in rendering judgment, erroneously imposed a minimum as well as a maximum sentence. Pursuant to G.S. 148-49.4, the trial'court, at the time of commitment, “. . . shall fix a maximum term not to exceed the limit otherwise prescribed by law for the offense of which the person is convicted.” (Emphasis supplied.) The judgment must, therefore, be vacated and the case remanded for the entry of a proper judgment.
Vacated and remanded for resentencing.
Judges Vaughn and Clark concur.